BACKSTOP AGREEMENT

THIS BACKSTOP AGREEMENT (the "Agreement") made this 21st day of March, 2013
between Blue Ridge Real Estate Company, a Pennsylvania corporation ("Seller"),
having a business address at Route 940 and Moseywood Road, P.O. Box 707,
Blakeslee, PA 18610, and PPL Electric Utilities Corporation, a Pennsylvania
corporation ("Buyer"), having an address at 2 N. 9th Street, Allentown, PA
18101.

WITNESSETH:

WHEREAS, Seller is the owner of certain property located in the Township of
Buck, County of Luzerne, containing approximately 1,557 acres of land, which is
identified by Tax ID. No. 05-L15-00A-008-000 and more fully described or
identified on Exhibit A hereto (the "Property").

WHEREAS, in filings with the Pennsylvania Public Utilities Commission ("PUC"),
Buyer has identified the Property as one over which it seeks authorization for
the exercise of eminent domain power pursuant to 15 Pa. C.S. § 1511, for the
taking of a right-of way over the Property related to the construction of two
power lines associated with its Northeast-Pocono Reliability Project (the
"ROW").

WHEREAS, on February 21, 2013, Seller filed a timely Petition to Intervene with
the PUC, challenging Buyer's exercise of eminent domain with regard to the
Property.

WHEREAS, Seller has engaged in negotiations with the Pennsylvania Game
Commission (the "Commission") regarding the purchase of, inter alia, the
Property, which negotiations have culminated in Seller's grant of an option to
purchase the Property to the Commission (the "Option").

WHEREAS, upon acceptance of the Option by the Commission, the Option by its
terms shall convert into a binding Land Sale Contract. The Option is scheduled
for review by the Commission at its April 14, 2013 meeting and, if accepted,
settlement on the transfer of the Property would occur on July 31, 2013.

WHEREAS, because of its interest in obtaining the ROW, Buyer has participated in
certain discussions between Seller and the Commission, but it is not a party to
the potential sale.

WHEREAS, Seller desires to enter into this Agreement to provide assurance for
the orderly disposition of the Property and Buyer desires to enter into this
Agreement to provide for the acquisition of the ROW prior to the Commission's
settlement on the Property.

WHEREAS, in accordance with the above, the parties enter into this Agreement to
set forth the terms and conditions of the purchase of the Property by the Buyer
in the event that the Seller's sale to the Commission fails to come to fruition.







--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties agree as follows:



1.

If Seller owns the Property on August 1, 2013, Seller agrees to sell the
Property to the Buyer and Buyer agrees to buy the Property from the Seller. The
price or consideration shall be Five Million Dollars ($5,000,000.00), which
shall be paid to Seller by Buyer at settlement.



2.

BUYER SHALL ACQUIRE THE PROPERTY IN AN "AS-IS" CONDITION, WITH ANY AND ALL
FAULTS. OTHER THAN REPRESENTATIONS OF TITLE THAT MAY ACCOMPANY THE SPECIAL
WARRANTY DEED, SELLER MAKES NO REPRESENTATION, WARRANTIES OR GUARANTEES OF ANY
KIND, EXPRESS, IMPLIED OR ARISING OUT OF OPERATION OF LAW, REGARDING THE
PROPERTY OR ITS CONDITION AND HEREBY DISCLAIMS ALL SUCH REPRESENTATION,
WARRANTIES OR GUARANTEES. ACCORDINGLY, BUYER, FOR IT AND ITS SUCCESSORS AND
ASSIGNS, HEREBY RELEASES AND DISCHARGES THE SELLER FROM CLAIMS RELATED TO THE
PROPERTY AND ITS CONDITION, INCLUDING ANY IMPROVEMENTS THEREON. THIS PARAGRAPH
SURVIVES SETTLEMENT AND IS NOT MERGED INTO THE DEED.



3.

The deed to Buyer will contain a clause that Seller retains the rights to
develop oil and gas until August 31, 2023. Seller shall, during this period,
have the usufruct of the oil and gas and shall keep all rents, bonuses, and
royalties derived therefrom. After August 31, 2023, the rights shall
automatically cease and terminate and any and all oil and gas rights shall
become the property of Buyer absolutely. Notwithstanding the foregoing, in no
event shall the exercise of the rights reserved by Seller herein interfere with
the operation of any of Buyer's electric transmission or distribution facilities
constructed on the Property.



4.

On or before March 31, 2013, Seller shall execute a Right-of- Way Agreement, in
the substantially the form set forth at Exhibit B, over the Property in the
location and in the dimensions depicted on Exhibit C; provided, however, that
before such execution, Buyer must certify that it has not exercised its option
to terminate this Agreement, and will not terminate the Agreement, pursuant to
Paragraph 9 below. Buyer agrees to release, quitclaim, discharge, indemnify,
defend and hold harmless Seller, its officers, directors, employees, agents,
successors and assigns from and against any and all loss, liability, damages,
demands, claims, suits, fines, penalties or causes of action whatsoever,
including but not limited to environmental and third party claims, caused by,
resulting from, or in any way related to the Buyer's possession of the right of
way rights, including resolving any environmental problems caused by Buyer,
without expense to Seller, to the satisfaction of all appropriate local, state
and federal governmental entities, that arises from or is related to Buyer's
activities on the Property prior to settlement on the Property with either the
Commission or Buyer. Buyer's obligation to indemnify pursuant to this paragraph
shall terminate as of the date of settlement with either the Commission or
Buyer, but not as to any claims related to events occurring after the date of
the Seller's grant of right of way rights to the Buyer and before the date of
such settlement.

2










--------------------------------------------------------------------------------



5.

The Property is to be conveyed free and clear of all liens except for the
encumbrances, easements and other items of record or visible upon the ground,
and the title to the herein described lot or piece of ground shall be good and
marketable.



6.

Settlement shall be made on or before August 31, 2013.



7.

Possession is to be given at the time of settlement by delivery of a special
warranty deed.



8.

It is understood and agreed that all transfer taxes imposed by any governmental
body shall be borne by Seller.



9.

In the event the Seller is unable to give a good and marketable title, as above
set forth, Buyer shall have the option of taking such title as the Seller can
give without abatement of price, or of terminating this Agreement such that no
further liability or obligation hereunder is borne by either of the parties
hereunder and this Agreement shall become null and void. Buyer's exercise of the
option to terminate this Agreement hereunder must be made before March 31, 2013.
Seller shall take no action to disturb, alter, abridge or modify the standing of
the title of the Property after the date of this Agreement, without Buyer's
written consent.



10.

Risk of loss shall remain on Seller until Settlement hereunder.



11.

Seller and Buyer hereby represent that they have not utilized the services of
any broker in connection with the sale and purchase of the Property.



12.

Seller agrees to execute and/or deliver to Buyer at settlement any and all
documentation required by law.



13.

Deed preparation and acknowledgment are to be paid by Seller.



14.

Settlement shall be held at a time and location agreed upon by the parties.



15.

This agreement shall extend to and be binding upon the respective successors and
assigns of each of the parties hereto.



16.

The parties agree that the grant of the ROW encumbers the Property such that
Seller will not be able to effectively implement its existing development plan
for the Property and in a manner that imposes inestimable marketing costs and
business complications on Seller. The parties further agree that they are
entering into this Agreement to provide that, if Seller grants the ROW before
settlement transferring ownership of the Property to the Commission, Buyer will
serve as a backstop to the Commission and agrees to purchase the Property in the
event that the Commission fails to settle on the Property, as set forth herein.
Accordingly, the parties agree that, in the event of Buyer's breach hereof,
Seller will have no adequate remedy at law and the exercise of an equitable
remedy demands that Buyer be specifically required to close on the Property
according to the terms set forth herein. If Seller is in default of any of its
obligations under this Agreement, including the failure by Seller to proceed to
settlement, Buyer

3







--------------------------------------------------------------------------------

shall have the right to pursue any applicable equitable or legal remedies under
Pennsylvania law. In the event litigation is required by either party to enforce
the terms of this Agreement, the prevailing party of such action shall, in
addition to all other relief granted or awarded by the court, be entitled to
judgment for attorneys' fees incurred by reason of such action and all costs of
suit and those incurred in preparation thereof at both the trial and appellate
levels.



17.

Time is hereby agreed to be of the essence of this Agreement.



18.

Buyer certifies that no PUC approval is needed to bind Buyer to the terms
hereof. The signatories below certify that they have requisite corporate
authority to enter into this Agreement on behalf of the entity for which they
are executing this Agreement and to bind such entity to the terms hereof.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have hereunto set their hands and seals the day and year first above written.



WITNESS:

PPL Electric Utilities Corporation



/s/ JoMarie Jenkins

By: /s/ Colleen Kester

Colleen Kester

Senior Manager-Siting & Right of Way









WITNESS:

Blue Ridge Real Estate Company



/s/ Christine A. Liebold

By: /s/ Bruce Beaty

    Bruce Beaty, CEO and President

4




--------------------------------------------------------------------------------

EXHIBIT “A”

TAX ID 05-L-15-00A-008-000

1,557 ACRES LOCATED IN BUCK TOWNSHIP, LUZERNE COUNTY

DECRIPTION OF PROPERTY








--------------------------------------------------------------------------------

EXHIBIT “B”

PPL Form 100-19 Corp. (11/2012)

This instrument solely grants, vests or confirms a public utility easement.

Prepared by and return to:  

PPL Electric Utilities Corporation

Attn:

  Colleen Kester   

Phone:

610-774-7190

Address:

2 N 9th Street, GENN5

Allentown, PA 18101

Parcel ID#:  05L15 00A008000     

Grant of Public Utility Easement

Know all Men by these Presents, That Blue Ridge Real Estate Company, a
Pennsylvania corporation, having a business address at Route 940 and Moseywood
Road, P.O. Box 707, Blakeslee, PA 18610 hereinafter referred to as “GRANTOR”, in
consideration of the sum of One Dollar ($1.00) and other consideration, paid at
the date hereof by PPL ELECTRIC UTILITIES CORPORATION, hereinafter referred to
as “PPL”, the receipt whereof being hereby acknowledged, and in lieu of
condemnation, does hereby irrevocably grant and convey unto PPL, its successors,
assigns and lessees, the right to construct, operate and maintain, and from time
to time to reconstruct its overhead and underground electric transmission,
distribution and communication lines for PPL’s use only, including but not
limited to such poles, towers, guys, anchors, cables, wires, fiber optics,
fixtures and apparatus above and below ground, hereinafter referred to as
“electric and communication lines”, that may be from time to  time  necessary
for the convenient  transaction  of  the  business  of  PPL,  its  successors,
and assigns, upon, across, over, under, and within strip(s) of land 150' feet in
width, said strip(s) being a part of the property which GRANTOR owns,  or in
which GRANTOR has any interest in the  Township  of  Buck  County of Luzerne,

Commonwealth of Pennsylvania (as further described in certain deed dated
 January 1, 1962 and recorded in the Office for Recording of Deeds in and for
 Luzerne County in  Deed Book  1497 Page  529) (the “GRANTOR property”), as
shown on plan hereto attached and made a part hereof, including the right of
ingress and egress over and across the GRANTOR property to and from the said
strip(s) of land at all times for any of the purposes aforesaid including the
right to build or utilize existing access roads as shown on the attached
exhibit; also the right to cut down, trim, remove and to keep cut down and
trimmed by mechanical means or otherwise, any and all trees, brush or other
undergrowth now or hereafter growing on or within said strip(s) of land, as well
as the right to cut down, trim and remove and to keep cut down and removed any
and all trees adjoining or outside of the strip(s) which in the judgment of PPL,
its successors, and assigns, may or could potentially at any time interfere with
the construction, reconstruction, maintenance or operation of the said electric
and communication lines or menace the same, and in connection therewith, the
right to remove, if necessary, the root systems of said trees, brush or other
undergrowth, and to treat said brush and undergrowth with herbicides labeled to
allow their use for the removal and control of said vegetation.








--------------------------------------------------------------------------------

And further, in consideration of said payments, GRANTOR does hereby understand,
covenant and agree to and with PPL, its successors, and assigns, that no
buildings, swimming pools or any other improvements or structures whatsoever
shall be built, constructed or placed on, under or within said strip(s) of land;
that no inflammable or explosive materials of any kind shall be stored on, under
or within said strip(s) of land; and that PPL, its successors, and assigns,
shall be informed of any proposed changes in use of the land located on, or
changes in grade under or within the said strip(s).

It is further understood and agreed that PPL, its successors, and assigns, shall
not be limited in its or their enjoyment of the rights hereby granted for such
electric and communication lines as may be first constructed on said strip(s) of
land, but shall have, at all times in the future, the right to construct,
operate and maintain, and from time to time to reconstruct, additional electric
and communication lines of any type necessary for the convenient transaction of
the business of PPL upon, across, over, under, and within the said strip(s) of
land.

This Grant of Public Utility Easement shall be binding on GRANTOR and PPL and
his/her/their/its heirs, executors, administrators, successors and/or assigns.




In Witness Whereof, said GRANTOR has caused this  agreement to be  executed  in
 its  corporate

name by its proper officers, this     day of March, 2013.




Blue Ridge Real Estate Company



WITNESS:

GRANTOR




By:




Name:




Title:











--------------------------------------------------------------------------------





Commonwealth of Pennsylvania

)

: SS

County of

     

)




On this        day of      , 20  , before me, personally appeared     who
acknowledged himself/herself to be the      of      And that he/she as
such     , being authorized  to do so, executed the foregoing instrument for the
purposes stated therein.

In Witness Whereof, I have hereunto set my hand and notarial seal.

___________________________________     

Notary Public



--------------------------------------------------------------------------------




EXHIBIT “C”







[pplagreement001.jpg] [pplagreement001.jpg]




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

ACAHELA-POCONO LINE RIGHT-OF-WAY

TO BE CONDEMNED OVER PROPERTY OF

BLUE RIDGE REAL ESTATE COMPANY

Beginning at a point, said point being located at the intersection of the
proposed centerline of electric line in the Southerly division line of lands of
Blue Ridge Real Estate Company (DB 1497, PO 529) and lands now or formerly of
PPL Electric Utilities Corporation (DB 3011, PO 230906).

Thence along said dividing line, North sixty-seven degrees two minutes seven
seconds West (N 67° 02 '07" W) seventy-six and fifty-nine one hundredths feet
(76.59') more or less to a point.

Thence through lands of Blue Ridge Real Estate Company, running parallel to and
at a distance of seventy-five feet (75') perpendicular from the centerline of
proposed electric line, the following three (3) courses and distances: 1. North
thirty-four degrees forty minutes fifteen seconds West (N 34° 40' 15" E) four
thousand six hundred seven and eighty-four one hundredths feet (4,607.84') more
or less to a point. 2. North seventy-seven degrees twenty-nine minutes ten
seconds East (N 77° 29' 10” E) five thousand one hundred eighty-six and
twenty-six one hundredths feet (5,186.26') more or less to a point. 3. North
twenty-one degrees thirty-two minutes two seconds East (N 21 °32 '02" E) one
thousand thirty-eight and twenty-nine one hundredths feet (1,038.29') more or
less to a point in the center of Choke Creek, said point also being in the
Northerly division line of lands of Blue Ridge Real Estate Company and lands now
or formerly of Commonwealth of Pennsylvania.

Thence along said division line, the following five (5) courses and distances:
1. South fifty-three degrees fifty minutes fourteen seconds East (S 53° 50' 14"
E) fifty-five and thirty-three one hundredths feet (55.33') more or less to a
point. 2. Crossing the proposed centerline of electric line at a distance of
twenty-four and eighty-three one hundredths feet (24.83') more or less, South
thirty-eight degrees seventeen minutes forty-three seconds East (S 38°17' 43" E)
fifty-one and sixty-six one hundredths feet (51.66') more or less to a point. 3.
South two degrees fifty-three minutes fifty seconds West (S 02° 53' 50" W)
forty-five and eighty-three one hundredths feet (45.83') more or less to a
point. 4. South twenty-seven degrees twenty-four minutes thirty seconds West (S
27° 24' 30" W) forty-seven and sixty-two one hundredths feet (47.62') more or
less to a point. 5. South nineteen degrees forty-five minutes twenty-nine
seconds East (S 19° 45' 29" E) sixty-three and seventy one hundredths feet
(63.70') more or less to a point.

Thence through lands of Blue Ridge Real Estate Company, running parallel to and
at a distance of seventy-five (75') perpendicular




--------------------------------------------------------------------------------

from the centerline of proposed electric line, the following three (3) courses
and distances: 1. South twenty-one degrees thirty-two minutes two seconds West
(S 21° 32' 02" W) nine hundred thirty-nine and thirty-seven one hundredths feet
(939.37') more or less to a point. 2. South seventy-seven degrees twenty-nine
minutes ten seconds West (S 77° 29' 10" W) five thousand two hundred seven and
twelve one hundredths feet (5,207.12') more or less to a point. 3. South
thirty-four degrees forty minutes fifteen seconds West (S 34° 40' 15" W) four
thousand five hundred seventeen and ninety-five one hundredths feet (4,517.95')
more or less to a point in the aforesaid Southerly dividing line of lands of
Blue Ridge Real Estate Company and lands now or formerly of PPL Electric
Utilities Corporation.

Thence along said dividing line, North sixty-seven degrees two minutes seven
seconds West (N 67° 02' 07" W) seventy-six and fifty-nine one hundredths feet
(76.59') more or less to a point. The Point of Beginning.

Said Easement containing thirty-seven and thirteen one hundredths Acres
(37.13+/- Acs.) more or less as shown on PPL drawing No. C393182 prepared by PPL
Electric Utilities entitled "PLAN SHOWING ELECTRIC LINE RIGHT-OF-WAY TO BE
CONDEMNED OVER PROPERTY OF BLUE RIDGE REAL ESTATE COMPANY".

Bearings and distances described are based upon the centerline of the proposed
electric line as surveyed by PPL Electric Utilities.







--------------------------------------------------------------------------------

JENKINS-ACAHELA LINE RIGHT-OF-WAY

TO BE CONDEMNED OVER PROPERTY OF

BLUE RIDGE REAL ESTATE COMPANY

Last revised March 20, 2013

Beginning at a point, said point being located at the intersection of the
proposed centerline of electric line in the Southerly division line of lands of
Blue Ridge Real Estate Company (DB 1497, PG 529) and lands now or formerly of
PPL Electric Utilities Corporation (DB 3011, PG 230906).

Thence along said dividing line, the following two (2) courses and distances: 1.
North sixty-seven degrees two minutes seven seconds West (N 67° 02 '07" W) one
hundred sixty-two and eighty-five one hundredths feet (162.85') more or less to
a point. 2. South twenty-two degrees forty-three minutes ten seconds West (S 22°
43' 10" W) thirteen and ninety-six one hundredths feet (13.96') more or less to
a point.

Thence through lands of Blue Ridge Real Estate Company, running parallel to and
at a distance of seventy-five feet (75') perpendicular from the centerline of
proposed electric line, the following three (3) courses and distances: 1. North
forty-four degrees thirty-six minutes forty-six seconds West (N 44° 36' 46" W)
four hundred forty-three and zero one hundredths feet (443.00') more or less to
a point. 2. North four degrees twenty-seven minutes seven seconds West (N 04°
27' 07" W) five thousand eight hundred eleven and two one hundredths feet
(5,811.02') more or less to a point. 3. North sixty-one degrees forty-two
minutes sixteen seconds West (N 61° 42' 16" W) sixty-nine and fifty one
hundredths feet (69.50') more or less to a point in the Westerly division line
of lands of Blue Ridge Real Estate Company and lands now or formerly of
Commonwealth of Pennsylvania, State Gamelands 91.

Thence along said division line, North three degrees fifty-six minutes nine
seconds West (N 03° 56' 09" W) thirty-nine and seventy-six one hundredths feet
to a point.

Thence along said division line, crossing the proposed centerline of electric
line at a distance of seventy-seven and five one hundredths feet (77.05') more
or less, North eight-five degrees forty-nine minutes thirty-one seconds East (N
85° 49' 31" E) two hundred eight and ten one hundredths feet (208.10') more or
less to a point.







--------------------------------------------------------------------------------

Thence through lands of Blue Ridge Real Estate Company, running parallel to and
at a distance of seventy-five (75') perpendicular from the centerline of
proposed electric line, the following two (2) courses and distances: 1. South
four degrees twenty-seven minutes seven seconds East (S 04° 27' 07" E) five
thousand eight hundred thirty-two and fifty-four one hundredths feet (5,832.54')
more or less to a point. 2. South forty-four degrees thirty-six minutes
forty-six seconds East (S 44° 36' 46" E) seven hundred fifteen and eight one
hundredths feet (715.08') more or less to a point in the aforesaid Southerly
dividing line of lands of Blue Ridge Real Estate Company and lands now or
formerly of PPL Electric Utilities Corporation.

Thence along said dividing line, North sixty-seven degrees two minutes seven
seconds West (N 67° 02' 07" W) one hundred ninety-six and sixty-three one
hundredths feet (196.63') more or less to a point. The Point of Beginning.

Said Easement containing twenty-two and twenty one hundredths Acres (22.20+/-
Acs.) more or less as shown on PPL drawing No. C393182 prepared by PPL Electric
Utilities entitled "PLAN SHOWING ELECTRIC LINE RIGHT -OF- WAY TO BE CONDEMNED
OVER PROPERTY OF BLUE RIDGE REAL ESTATE COMPANY".

Bearings and distances described are based upon the centerline of the proposed
electric line as surveyed by PPL Electric Utilities.

ALSO, a sixteen foot (16.0)' wide permanent access easement and including two
temporary parallel seventeen foot wide (17’) construction easements to be
extinguished once the power line has been completed, to the above described
Right-of-Way, over lands of Blue Ridge Real Estate Company (DB 1497, PG. 529) as
shown on the above referenced plan, the Centerline of the access easement being
bounded and described as follows to wit:

Beginning at a point, said point being located in the Southerly division line of
lands of Blue Ridge Real Estate Company and the northerly right-of-way of Buck
River Road, as shown on the abovementioned plan.

Thence through lands of Blue Ridge Real Estate Company, generally along the
centerline of the existing access road the following twenty-one (21) courses and
distances.







--------------------------------------------------------------------------------





1.

North eighteen degrees twenty minutes forty-five seconds West (N 18° 20' 45" W)
seventy-one and thirty-eight one hundredths feet (71.38') to a point.



2.

North five degrees six minutes thirty-five seconds West (N 05° 06' 35" W) one
hundred eighty-nine and eight one hundredths feet (189.08') to a point.



3.

North fifty-nine degrees fifty-one minutes twelve seconds West (N 59° 51' 12" W)
three hundred seventy-nine and four one hundredths feet (379.04') to a point.



4.

North thirty-one degrees forty minutes five seconds West (N 31° 40' 05" W)
eighty-one and three one hundredths feet (81.03') to a point.



5.

North three degrees forty-one minutes twelve seconds West (N 03° 41' 12" W)
three hundred forty-two and ninety-two one hundredths feet (342.92') to a point.



6.

North fifty-two degrees forty-seven minutes thirty-one seconds West (N 52° 47'
31" W) one hundred forty- four and ninety-one one hundredths feet (144.91') to a
point.



7.

North four degrees seven minutes fifty-one seconds East (N 04° 07' 51" E) three
hundred eighty-five and seventy-two one hundredths feet (385.72') to a point.



8.

North twenty-seven degrees forty-seven minutes forty seconds West (N 27° 47' 40"
W) ninety-two and ten one hundredths feet (92.10') to a point.



9.

North sixty-two degrees fourteen minutes forty-five seconds West (N 62° 14' 45"
W) four hundred fifty-three and eighty-two one hundredths feet (453.82') to a
point.



10.

North eighty-five degrees fourteen minutes eleven seconds West (N 85° 14' 11" W)
one hundred two and ninety-five one hundredths feet (102.95') to a point.



11.

North seventy-four degrees thirty-one minutes eleven seconds West (N 74° 31' 11"
W) seven hundred fifty-four and thirty-three one hundredths feet (154.33') to a
point.



12.

North forty-two degrees eight minutes fifteen seconds West (N 42° 08' 15" W) one
hundred forty-five and eighty-five one hundredths feet (145.85') to a point.



13.

North seventy-two degrees forty-eight minutes one second West (N 72° 48' 01" W)
three hundred ninety-one and seventy-three one hundredths feet (391.73') to a
point.



14.

North fifty-nine degrees fifty-six minutes twenty-three seconds West (N 59° 56'
23" W) one hundred thirty-eight and eighty-nine one hundredths feet (138.89') to
a point.



15.

South eighty-two degrees fourteen minutes five seconds West (S 82° 14' 05" W)
one hundred fourteen and thirty-five one hundredths feet (114.35') to a point.



16.

North seventy-five degrees fifteen minutes twenty-three seconds





--------------------------------------------------------------------------------

West (N 75° 15' 23" W) one hundred one and nineteen one hundredths feet
(101.19') to a point.



17.

North fifty-two degrees thirty-five minutes forty-one seconds West (N 52° 35'
41" W) one hundred ten and twenty-two one hundredths feet (110.22') to a point.



18.

North seventy-three degrees zero minutes thirty-four seconds West (N 73° 00' 34"
W) one hundred sixty-three and fourteen one hundredths feet (163.14') to a
point.



19.

North sixty-three degrees fifty-two minutes thirty-four seconds

West (N 63° 52' 34" W) six hundred sixty-three and seventy-two one hundredths
feet (663.72') to a point.



20.

North eighty-one degrees thirty-seven minutes thirty-eight seconds West (N 81°
37' 38" W) four hundred seventeen and thirty-five one hundredths feet (417.35')
to a point.



21.

North sixty-six degrees eight minutes forty seconds West (N 66° 08' 40" W) six
hundred seventy-three and eighty-four one hundredths feet (673.84') to a point
in the centerline of the above described Right-of-Way.

The above described centerline having a total length of five thousand nine
hundred nineteen feet (5,919') more or less.









